Title: To James Madison from Richard Willson, 22 February 1804 (Abstract)
From: Willson, Richard
To: Madison, James


22 February 1804, Washington. “I hope you have made it Convenient before this, to lay your hands on the letters written to his Excellency the President, by the Honble. Robert Wright and Joseph H Nicholson Esquires, in my favor. And as I am about to depart from hence, perhaps never to return, finding it vain to expect any employment under the present administration, I feel a desire to carry those letters with me as a testimony of the estimation in which I am held by old Acquaintances.”
 

   
   RC (DLC). 1 p.



   
   Revolutionary War veteran Richard Willson of Queen Annes County, Maryland, had solicited an appointment to any office in 1801 and to the position of congressional librarian in 1802, at which time he offered letters of recommendation from representatives Joseph H. Nicholson and Robert Wright of Maryland. He later obtained a position as clerk in the treasurer’s office (Willson to [Jefferson], 15 Oct. 1801; Willson to [Jefferson], 26 Jan. 1802; Willson to [JM], 28 Jan. 1802; testimonial of Thomas Tudor Tucker, 13 June 1807 [DNA: RG 59, LAR, 1801–9, filed under “Willson”]).


